UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF IOWA

UNITED STATES OF AMERICA, )
Plaintiff,
vs. CASE NO. 3:17-CR-00071
ROBERT LOPEZ READUS,
Defendant.
REPORT AND RECOMMENDATION CONCERNING PLEA OF GUILTY
The United States of America and the Defendant, having both filed a written consent,
appeared before me pursuant to Rule 11, Fed. R. Crim. P. and L. Cr. R. 11. The Defendant entered
an open plea of guilty to Count | of the Indictment. After cautioning and examining the Defendant
under oath concerning each of the subjects mentioned in Rule 11, I determined that the guilty plea
was knowing and voluntary as to the count, and that the offense charged is supported by an
independent factual basis concerning each of the essential elements of such offense. I, therefore,

recommend that the plea of guilty be accepted, that a pre-sentence investigation and report be

prepared, and that the Defendant be adjudged guilty and have sentence at tO}
Avav st VG ZO 19

Date . : STEPHEN B. B.C IR.
UNITED STATES MAGISTRATE JUDGE

NOTICE
Failure to file written objections to this Report and Recommendation within fourteen (14) days from

the date of its service shall bar an aggrieved party from attacking such Report and Recommendation
before the assigned United States District Judge. 28 U.S.C. 636(b)(1)(B).
